UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7299



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JUAN CARLOS RETAYAUD,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-95-111-MU, CA-98-78-MU)


Submitted:   February 11, 1999         Decided:     February 23, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Juan Carlos Retayaud, Appellant Pro Se. Robert James Conrad, Jr.,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Juan Carlos Retayaud seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998), and his Fed. R. Civ. P. 59 motion for reconsider-

ation. We have reviewed the record and the district court’s orders

and find no reversible error.     Accordingly, we deny a certificate

of appealability and dismiss the appeal on the reasoning of the

district court.   See United States v. Retayaud, Nos. CR-95-111-MU;

CA-98-78-MU (W.D.N.C. June 3 & July 14, 1998).     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           DISMISSED




                                   2